Citation Nr: 1744662	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  14-40 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS).  

4.  Entitlement to service connection for a left wrist disability, to include carpal tunnel syndrome (CTS). 

5.  Entitlement to service connection for a right wrist disability, to include CTS.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from December 1977 to December 1997.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at a December 2016 Board hearing. 

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): (1) entitlement to service connection for tinnitus; (2) entitlement to service connection for a gastrointestinal disability, to include IBS; (3) entitlement to service connection for a left wrist disability, to include CTS; and (4) entitlement to service connection for a left wrist disability, to include CTS.


FINDING OF FACT

The Veteran's current low back disability is the result of an injury in service. 



CONCLUSION OF LAW

The Veteran has met the criteria for entitlement to service connection for a low back disability.  See 38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.159(a)(1), 3.303(d) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran generally contends that his low back disability is the result of strains from loading and unloading mail from airplanes.  See June 2012 Statement; December 2016 Hearing Transcript.  The Board agrees that service connection is warranted for both disabilities.  

First, the Veteran has established a current low back disability.  See April 2011 treatment records from Frisco Spine (diagnosing lumbar spine L2-5 spondylosis); December 2016 Letter from Dr. Holtz (noting a history of chronic lumbar spine degenerative disc disease); December 2016 Hearing Transcript (documenting back pain).  Second, the Board finds that the Veteran has established an in-service event or injury of loading and unloading mail from airplanes, as this duty is consistent with the circumstances of his military service.  See DD-214 (duties included 14 years of service as a postal worker).  Thus, the crux of the Veteran's claim is whether the disability was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by his in-service event or injury (nexus).  

The April 2011 treatment record from Frisco Spine documented the Veteran's report of back pain since "shortly after starting as a [mail] carrier."  The December 2016 medical opinion from Dr. Holtz concluded that the Veteran's low back disability was developed during service, specifically from the repetitive, heavy lifting.  During the December 2016 hearing, the Veteran testified that his back pain began within one year of being a mail carrier.  There is no reason to doubt the credibility of the Veteran's statements, as they have remained consistent throughout the longitudinal record; further, the Veteran is competent to discuss his pain because this is a lay-observable symptom.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, Dr. Holtz is competent to render a nexus opinion and this statement is credible, in that the opinion is consistent with the longitudinal record, including the Veteran's statements.  As such, these statements and opinions are highly probative and the preponderance of the evidence weighs in favor of a finding of service connection for the low back disability.  


ORDER

Entitlement to service connection for a low back disability is granted. 


REMAND

Tinnitus

The Veteran has established a current tinnitus disability.  See December 2010 audiological report from The University of Texas at Dallas (documenting tinnitus); December 2016 Letter from Dr. Holtz (documenting tinnitus); December 2016 Hearing Transcript (documenting tinnitus).  Second, the Board finds that the Veteran has established an in-service event or injury of loading and unloading mail from airplanes with loud jet engines, as this duty is consistent with the circumstances of his military service.  See DD-214 (service includes 14 years of service as a postal worker).  Thus, the crux of the Veteran's claim is whether the disability was at least as likely as not (50 percent probability or greater) caused or aggravated by an in-service event or injury (nexus).  

Although the Dr. Holtz, provided a positive nexus opinion it contradicts the Veteran's credible lay statements.  Specifically, Dr. Holtz reported that the Veteran's tinnitus developed during service; however, the Veteran has consistently reported a February 2010 onset.  See December 2010 audiological report from The University of Texas at Dallas; December 2016 Letter from Dr. Holtz; December 2016 Hearing Transcript.  The December 2016 opinion lacks explanation regarding how the Veteran's tinnitus, with onset around 13 years post-separation, was at least as likely as not (50 percent probability or greater) caused or aggravated by his service, as opposed to any post-separation factors.  As such, an adequate nexus opinion is required.  See McLendon, 20 Vet. App. at 79.

Gastrointestinal Disability

The Veteran has a current gastrointestinal disorder manifested by: problems digesting food; frequent trips to the bathroom; bloating; constant heartburn; and stomach swelling.  See December 2007 treatment record from NHS; December 2016 Hearing Testimony.  Second, the Veteran has established an in-service event or injury of taking high doses of pain medication during service (the Board gives the Veteran the benefit-of-the-doubt that he took these pain medications, because his statement cannot be corroborated by the missing STRs).  Thus, the crux of the Veteran's claim is nexus.

Although the Veteran reports that providers connected his IBS to the high doses of Motrin during service, there is no such opinion associated with the claims file.  The Veteran's reports trigger VA's duty to obtain an opinion.  See McLendon, 20 Vet. App. at 79.

Bilateral Wrist Disabilities

First, the Board finds that the Veteran has established a current disability for the right wrist only, but it is unclear whether the Veteran has a left wrist disability.  See October 2002 treatment record from NHS (regarding right wrist CTS); January 2003 treatment record from NHS (regarding right wrist CTS surgery); December 2016 Hearing Transcript (describing tingling in both wrists during service).  Second, the Veteran has established an in-service injury of working near vibrations and constantly using his hands and wrists to operate.  See DD-214 (duties included 5 years as an information management craftsman and 14 years of service as a postal worker); December 2016 Hearing Transcript.  Thus, the crux of the Veteran's right wrist claim is nexus; regarding the left wrist claim, the record lacks evidence of a current disability and nexus.

There are no competent opinions of record that discuss whether any current left wrist disability, including any with the symptom of tingling; further, there are no competent opinions discussing nexus.  As such, an examination is required to determine the etiology of the right wrist disability and the nature and etiology of any left wrist disability.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule VA examinations to assess:

(a)  whether the Veteran's tinnitus was at least as likely as not (50 percent probability or greater) caused or aggravated by his service, including his duties around loud jet engines; 

(b)  whether the Veteran's gastrointestinal disability was at least as likely as not (50 percent probability or greater) caused or aggravated by his service, including from taking high doses of pain medication; 

(c)  whether the Veteran's right wrist disability was at least as likely as not (50 percent probability or greater) caused or aggravated by his service, including from vibrations or constant use; and

(d)  whether the Veteran has or had a left wrist disability at any time since 2013, if so, whether the left wrist disability was at least as likely as not (50 percent probability or greater) caused or aggravated by his service, including from vibrations or constant use.

The examiner is advised that the Veteran's service treatment records are unavailable, but the Veteran is competent to report in-service injuries and symptoms without the need for corroborating records.

An adequate opinion must include consideration of the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  

If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and then return the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  

This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


